FILE COPY




       No. 07-22-00243-CR, 07-22-00244-CR, 07-22-00245-CR, 07-22-00246-CR

Ex parte Paul Irwin                     §      Original Proceeding

                                        §
                                               August 31, 2022
                                        §
                                               Opinion Per Curiam
                                        §

                               J U D G M E N T

       Pursuant to the opinion of the Court dated August 31, 2022, it is ordered,

adjudged, and decreed that the Writ of Habeas Corpus be dismissed for want of

jurisdiction.

                                      oOo